Citation Nr: 9932196	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  98-16 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether the character of the appellant's discharge is a bar 
for purposes of VA benefits.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The appellant had active service from June 1985 to November 
1996, and was separated from service under other than 
honorable conditions.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas, which determined that the character of the service 
member's discharge from military service was a bar for 
purposes of VA benefits.  


FINDINGS OF FACT

 1.  The appellant's active military service was terminated 
in November 1996 by a discharge under other than honorable 
conditions.

2.  The appellant pleaded guilty at a general court martial 
to conduct unbecoming of an officer and gentleman, 
specifically, conduct which constituted indecent acts and 
liberties upon the body of a male child under the age of 16 
years, and was convicted and sentenced to confinement and 
dismissal.

3.  The appellant's discharge from military service was the 
result of his sentence from his general court martial.

4.  The appellant was not insane at the time of the 
commission of the offenses that led to his discharge.


CONCLUSION OF LAW

The character of the appellant's discharge from service is a 
bar to VA benefits.  38 U.S.C.A. §§ 101(2), 5303 (West 1991); 
38 C.F.R. § 3.12 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a February 1998 administrative decision, the RO denied the 
appellant's claim for VA health care benefits on the basis 
that his discharge from military service was issued under 
conditions which bar the payment of VA benefits.

The appellant contends, in substance, that the character of 
his discharge should not constitute a bar to his receipt of 
VA benefits.  In essence, he disagrees with the RO's 
determination that his service is other than honorable, 
arguing, in part, that his service prior to his court martial 
should be considered honorable.  He further argues that his 
promotions, medal and ribbons are proof that his service was 
honorable.

In order to qualify for VA benefits, an appellant must 
demonstrate that he, she, or the party upon whose service the 
appellant predicates the claim had the status of a veteran.  
Struck v. Brown, 9 Vet. App. 145, 152 (1996).  The term 
"veteran" means a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable.  38 
U.S.C.A. § 101(2).  A person seeking to establish veteran 
status must do so by a preponderance of the evidence; the 
benefit-of-the doubt doctrine is not applicable to that 
determination status.  Struck; see also Laruan v. West, 11 
Vet. App. 80 (1998).

A discharge or release from service under one of the 
conditions specified in 38 C.F.R. § 3.12 is a bar to the 
payment of benefits unless it is found that the person was 
insane at the time he committed the offense which caused such 
discharge or release or unless otherwise specifically 
provided.  38 U.S.C.A. § 5303(a),(b); 38 C.F.R. § 3.12(b).

Benefits are not payable where the former service member was 
discharged or released by reason of the sentence of a general 
court martial.  See 38 C.F.R.             § 3.12(c)(2).  

The service member's discharge (DD Form 214) indicates that 
he was dismissed due to a "court martial conviction."  Time 
lost during service was noted to run from August 1993 to 
November 1996.  The service member's primary specialty was 
naval chaplain, and his decorations and awards include a Navy 
Commendation Medal and the National Defense Service Medal.

The service member's service records include a letter, dated 
in February 1994, from the Chief of Naval Personnel to the 
Secretary of the Navy, which states that the service member 
was convicted at General Court Martial of violating UCMJ 
article 133, conduct unbecoming an officer, and that he was 
awarded 12 years of confinement, as well as forfeiture of all 
pay and allowances, and dismissal from the Naval service.  
Service records further indicate that the service member's 
sentence of confinement was later changed to 10 years.

The claims file includes three letters from the Navy Liaison, 
United States Disciplinary Barracks (USDB), Ft. Leavenworth, 
Kansas.  In the earliest of the three letters, dated in 
August 1997, the USDB stated that the facts and circumstances 
surrounding the service member's dismissal involved 
conviction at a General Court Martial of violation of UCMJ 
art. 133 (7 specs) Conduct Unbecoming an Officer and 
Gentleman, and that this conduct constituted indecent acts 
and liberties upon the body of a male child under the age of 
16 years.  The USDB further indicated that these acts began 
in December 1988 and continued through October 1991.  The 
sentence adjudged was reported to be dismissal from the Navy, 
forfeit all pay and allowances, and confinement for 12 years.  
The appellant's dates of service were June 27, 1985 through 
November 15, 1997 during which time he had no reenlistments.  
The second and third letters, dated in October and November 
1997, respectively, are identical, and show that the USDB 
stated that the service member had no court martials or 
Captain's Masts prior to July 1993, and that on July 1, 1993, 
the service member was convicted at a General Court Martial 
and sentenced to confinement, total forfeitures of all pay 
and allowances, and a dismissal from the U.S. Navy.  Time 
lost was noted to be from July 1993 to November 1996, as a 
result of General Court Martial confinement.

The appellant's service medical records include medical 
treatment records from the USDB, dated between 1993 and 1997.  
The USDB records show that the service member participated in 
a child sex offenders group.  The appellant's separation 
examination report, dated in August 1996, completed in 
connection with his discharge from service, shows that his 
psychiatric condition was clinically evaluated as normal. 

The claims files include several lay statements from fellow 
servicemen, clergymen, and civilians who essentially assert 
that the service member acted honorably during his service, 
and who urge that his service be considered to have been 
honorable.

Based on this evidence, the Board finds that the appellant 
was discharged from service under conditions which are 
considered dishonorable for VA purposes.  The appellant was 
convicted at a general court martial and received a punitive 
discharge by reason of a sentence of the general court 
martial.  As such, VA benefits are not payable under these 
circumstances.  See 38 U.S.C.A. § 5303(a); 38 C.F.R.               
§ 3.12(c)(2).  Further, the service member does not appear to 
assert that he was insane at the time the offenses were 
committed, and in any event, notwithstanding his 
participation in a childrens sex offenders group, there is 
nothing in the service medical records, to include the USDB 
medical treatment records and records from the University of 
Kansas Hospital, which indicates that the service member was 
insane at the time of committing the offenses that resulted 
in his court martial.  Accordingly, the Board concludes that 
the appellant's discharge from service is a bar to VA 
benefits.

In reaching this decision, the Board has considered the 
appellant's argument to the effect that he has honorable 
service prior to July 1, 1993 which is qualifying service for 
purposes of basic eligibility for VA benefits.  However, 
there is nothing to indicate that the service member had more 
than one period of service, to include consideration of the 
provisions of 38 C.F.R. § 3.13(c), and the Board finds that 
the service member's entire period of service, from June 1985 
to November 1996, constitutes one period of service.  As a 
result, his entire period of military service was under 
"other than honorable" conditions.  As such, entitlement to 
VA benefits is determined by the character of the final 
termination of this one period of active service.  

Finally, to the extent that the service member may disagree 
with the assigned discharge classification of his military 
service, the Board points out that there is no indication 
that the service member's discharge was based on error, and 
VA is therefore bound by the findings of the service 
department with respect to the type or classification of the 
service member's military service and discharge therefrom.  
See Duro v. Derwinski, 2 Vet. App. 530 (1990).  Therefore, he 
must raise this concern with the Department of the Navy.  
See, e.g., Laruan v. West, 11 Vet. App. 80, 82 (1998) (citing 
10 U.S.C.A. § 1552(a)(1); Lauginiger v. Brown, 4 Vet. 
App. 214, 216 (1993)).  

Accordingly, in light of the fact that the appellant was 
released from military service under conditions which the 
Board finds were dishonorable, basic eligibility for VA 
benefits has not been established.  Therefore, since he does 
not meet the legal requirements for basic eligibility for VA 
benefits under 38 U.S.C.A. § 101(2) (i.e., status as a 
"veteran" with qualifying service), the claim fails as a 
matter of law. See Sabonis v. Brown, 6 Vet. App. 426 (1994); 
see also Reyes v. Brown, 7 Vet. App. 113 (1994) (VA must 
abide by the chronological obligations inherent in its 
adjudicative process, i.e., whether the individual is 
eligible as a claimant, whether a well-grounded claim has 
been submitted, etc.).


ORDER

The appellant's discharge from service is a bar to VA 
benefits, and the appeal is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

